Citation Nr: 0012519	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-01 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Service connection for right arm scars, to include the 
question of timeliness of the appeal.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
thumb disorder, to include the question of timeliness of the 
appeal. 

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a head injury, to include the question of 
timeliness of the appeal.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder, to include the question of timeliness of the 
appeal.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied service connection for right 
arm scars and found that new and material evidence had not 
been submitted to reopen the claims for service connection 
for right thumb disorder, for residuals of a head injury and 
for a back disorder.  


REMAND

Pursuant to applicable law and regulations, an appeal 
consists of a timely filed NOD in writing and, after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal; the NOD and the appeal must be 
filed with the agency of original jurisdiction (AOJ) which 
rendered the decision.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  Proper completion and filing of a 
substantive appeal are the last actions a veteran needs to 
take to perfect an appeal.  See 38 C.F.R. § 20.202 (1998)  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302(b) (1999).  Rules for 
computing the time limits are set forth at 38 C.F.R. § 20.305 
(1999).

In this case, the RO notified the veteran of the denial of 
his claims in a letter dated April 13, 1992.  The veteran 
filed an NOD as to all the claims on September 22, 1992, and 
an SOC as to all the claims was issued on November 4, 1992.  
However, it is unclear what, if any document(s) the  RO 
accepted as (a) timely substantive appeal(s) on these issues.  
Applying the laws and regulations cited to above to this 
case, the veteran would have to have filed a substantive 
appeal on each of the issues addressed in the November 1992 
statement of the case not later than April 13, 1993, (within 
the remainder of the one-year period following the 
notification of the denial of the claims, and a date later 
than 60 days from the issuance of the SOC).  However, the 
earliest document filed by the veteran (or his 
representative) after the issuance of the SOC that addressed 
the claims for service connection for right thumb disorder, 
residuals of a head injury and back disorder (but not the 
right arms scars), was received by the RO on September 16, 
1993, well beyond the April 13, 1993 date indicated above.  
Moreover, the first document filed by the veteran (or his 
representative) after the issuance of the SOC that mentioned 
the claim for service connection for right arm scars is a 
March 1994 statement by the veteran that was received by the 
RO on March 15, 1994. 

Under these circumstances, it does not appear that the 
veteran timely filed a substantive appeal as any of the 
issues for which an NOD has been filed and an SOC issued.  If 
not, the Board has no jurisdiction to consider any of the 
issues purportedly on appeal.  Indeed, the Board shall not 
entertain an application for review on appeal unless it 
conforms to the law.  See 38 U.S.C.A. § 7108 (West 1999).  
However, the RO has not addressed the question of timeliness 
of the appeal as to any of the issues.  Under the provisions 
of 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. § 19.34 
(1999), timeliness of the appeal is an appealable issue; 
however, under these circumstances, an initial decision on 
that issue must be made by the RO.  In this regard, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has established that BVA 
has the right and obligation to decide its jurisdiction.  
However, this cannot be done, sua sponte, without first 
according the appellant an opportunity to submit evidence or 
argument.  See Marsh v. West, 11 Vet. App. 468 (1998).  

Under these circumstances, the Board finds that additional 
action by the RO is necessary before a final appellate 
determination may be rendered.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO should render determination 
with regard to the question of whether 
the veteran filed a timely substantive 
appeal on each of the issues purportedly 
on appeal, in accordance with 38 U.S.C.A. 
§ 7105(d)(3) (West 1991) and 38 C.F.R. 
§ 20. 302(c) (1999), and all other 
pertinent legal authority.  The full 
reasons and bases for the RO's 
determination should be set forth.

2.  If any determination is adverse to 
the veteran, he and his representative 
must be furnished an appropriate 
supplemental statement of the case and 
afforded the applicable opportunity to 
respond before the issues are returned to 
the Board for further appellate 
consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements have been met.  The veteran need take no action 
until otherwise notified; however, he may furnish additional 
evidence and argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




